l           .
               .




                                                   The Attorney          General of Texas
                                                                    November 9, 1981
MARK WHITE
Attorney General


                                                 Mr. Maurice S. Pipkin                  Opinion No. m-387
Supreme      Court Building
P. 0. BOX 12546
                                                 Executive Director
Austin.    TX. 70711                             state commission on                    Re:   Whether person appointed
512147i-2501                                        Judicial Conduct                    county court of law judge
Telex    9101674-1367                            211 Reagan Building                    pursuant to article 1970-341,
Telecopier      5121475.0266
                                                 Austin, Texas   78711                  section 6 must comply with
                                                                                        requirements of elected judge
1607 Main St., Suite                1400
Dallas, TX. 75201                                Dear Mr. Pipkin:
2141742-6944
                                                      You have asked whether a person who has not been actively engaged
4624   Alberta      Ave.,     Suite        160
                                                 in the practice of law for a period of at least four years may be
El Paso, TX.        79905                        validly appointed judge of the County Court of Law in Hidalgo County.
915/533-3484
                                                      The County Court at Law of Hidalgo County was created in 1951.
                                                 See Acts 1951, 52nd Leg., ch. 25, at 33; V.T.C.S. art. 1970-341. The
1220 Dallas Ave., Suite                  202
Houston,   TX. 77002
                                                 qualifications of the judge thereof are specified in section 6 of
713/650-0666                                     article 1970-341, V.T.C.S.. which states:

                                                               Sec. 6. There shall be elected in Hidalgo
606 Broadway,            Suite      312
                                                          County by the qualified voters thereof, at each
Lubbock,     TX.        79401
6061747-5236
                                                          general election, a Judge of the County Court at
                                                          Law of Hidalgo County who shall be a regularly
                                                          licensed attorney at law in this State, and who
4309    N. Tenth,        Suite      B                     shall be a resident citizen of Hidalgo County, and
McAllen,     TX.     76501
                                                          shall have been actively engaged in the practice
5121682.4547
                                                          of law in this State for a period of not less than
                                                          four (4) years next preceding such general
200    Main    Plaza,       Suite       400               election, who shall hold his office for two (2)
San Antonio,         TX.      76205                       wars and until his successor shall have been dulv
512/225-4191
                                                          elected and qualified. As soon as this Ac;
                                                          becomes effective, the Commissioners Court of
 An Equal        OppOriunitYl                             Hidalgo County shall appoint a Judge to the County
 Affirmative       Action    Emplow                       Court at Law of Hidalgo County, who shall hold
                                                          this office as such Judge until the next general
                                                          election and until his -successor is elected and
                                                          qualified; any subsequent vacancies in the office
                                                          of the Judge of the County Court at Law of Hidalgo
                                                          County shall be filled by appointment of the
                                                          Commissioners Court of Hidalgo County and when so
                                                          filled, the said Judge shall hold his office until




                                                                            p. 1314
                                                                         ..
Mr. Maurice S. Pipkin - Page 2     (MW-387)



          the next general election and until his successor
          is elected and qualified. (Emphasis added).

     While the statute requires that persons elected to the office at
each general election shall have practiced law actively for not less
than four years immediately preceding their election, it does not
expressly require that persons appointed to fill the post have
practiced law for that length of time prior to their appointment. In
our opinion, however, it does impose this requirement by reasonable
and necessary implication.

     The title of the act creating the court stated it to be, inter
m,    "[a]* act creating the County Court at Law of Hidalgo County...
and the election, qualification, appointment and removal of a judge
thereof." The title gives no notice that the qualification of an
appointed judge was meant to be different or less demanding than the
qualification of an elected judge. On the contrary, it suggests
affirmatively that the qualification requirements and the standards
for removal apply to elected and appointed judges alike.

     In our opinion, a person who has not been actively engaged in the
practice of law for a period of at least four years next preceding his
appointment may not be validly appointed judge of the County Court at
Law in Hidalgo County. -See Code Grim. Proc. art. 30.03.

                             SUMMARY

              A person who has not been actively engaged in
         the practice of law for a period of at least four
         years next preceding his appointment may not be
         validly appointed judge of the County Court at Law
         in Hidalgo County.




                                       -MARK       WHITE
                                         Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Susan L. Garrison
Assistant Attorney General




                                 p. 1315
Mr. Maurice S. Pipkin - Page 3   (Mw-387)



APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
James M. Allison
Jon Bible
Rick Gilpin
Jim Moellinger




                              p. 1316